Stewart, J.,
delivered the opinion of the Court.
It appears that Eugene S. Calvert, on the 18th of July, 1871, gave his promissory note, for twenty-five hundred dollars, to the Ereedmans’ Trust Company, payable one year after date, and on the same day executed an instrument of writing, intended to be a mortgage on certain of his real property, to Daniel L. Eaton, actuary of the said Trust Company, to secure the payment of the said note.
The appellee advanced the sum of twenty-two hundred dollars to the said Calvert, on the said security, and the note and mortgage, after a credit-of three hundred dollars thereon, was assigned to the appellee.
Some question was made as to the rights of the appellee under the mortgage, given to the company in the first-instance, and afterwards transferred to the appellee; but we see no force in the objections.
The transaction appears throughout to have been bona fide, and the appellee, either as principal or as assignee, *61must be treated in equity as holding all the rights and equitable liens of the mortgagee, upon the property embraced thereby.
The bill was filed to establish the validity of the mortgage, and to enforce the lien on the property, against the mortgagor and his creditors, whether prior or subsequent to its date and for a sale of the land, for that purpose.
The appellant assuming the mortgage to be defective, claims to hold a judgment on the property, subsequent to the date of the mortgage, and also as a purchaser of the land, at the sheriff’s sale, subsequent to the filing of this bill, under the judgment of another creditor.
The Code, Art. 21, sec. 10, requires every deed, conveying real estate, to be signed and sealed by the grantor, and attested by at least one witness.
Under sec. 30 of the same Article, the president or other officer of a corporation may make the affidavit to a mortgage, as to the bona fides of the consideration required under sec. 29.
From an examination of the testimony in the cause, there can be no doubt that it was the intention of all the parties, that a valid and operative mortgage, sufficient to secure the payment of the debt, should be executed.
.The mortgage in its averments and - professions, purports to be a signed and sealed instrument. The mere signing of the paper without the attachment of the seal, is inconsistent with its declaration, that it was signed and sealed by the grantor.
The Commissioner who took the acknowledgment of the instrument is very positive in his recollection, that there was a seal attached to the grantor’s name, when it was acknowledged.
Such is also the testimony of the appellee, and other evidence to the same effect.
Mr. Calvert the grantor does not distinctly recollect, but believes there was no seal.
*62(Decided 25th July, 1878.)
Affirmative proof is entitled, to more credence than negative, and there is such a preponderance of evidence that the instrument was signed and sealed independent of the declaration of the instrument itself, that we are not at liberty to disregard its force and effect, and to avoid the mortgage because of the absence or detachment of the seal after the execution and acknowledgment.
There being as we think, sufficient proof that the seal was attached to the instrument, at the time of its execution and acknowledgment; the onus of the proof that it was detached before it reached the clerk’s office for record is thrown upon the appellant; and there is no evidence that such was the case; and it is therefore to be presumed to have been a perfect instrument when placed in the office for record, and to be so treated.
The mortgage being a valid conveyance for the purposes therein declared, the rights of the appellee thereunder must be enforced accordingly.

Decree affirmed, and cause remanded.